This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, COGLEY, and STEWART
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Zachary D. WALDRON
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                                No. 202100108

                           Decided: 3 September 2021

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judges:
                        K. Scott Woodard (arraignment)
                            Keaton H. Harrell (trial)

 Sentence adjudged 5 February 2021 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for eight months, 1 and a bad-
 conduct discharge.

                             For Appellant:
                    Commander C. Eric Roper, JAGC, USN




 1   Appellant received 168 days of confinement credit.
                United States v. Waldron, NMCCA No. 202100108
                               Opinion of the Court

                                    For Appellee:
                                 Brian K. Keller, Esq.

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2